          Case 3:20-cv-02731-VC Document 342 Filed 06/05/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                        BAIL ORDER NO. 27
          v.                                        Re: Dkt. No. 306

  DAVID JENNINGS, et al.,
                 Defendants.

       The bail requests from the following detainees are moot:
           •   Rafael Pantoja Mendez
           •   Alejandro Ramirez Chavez
       The bail requests from the following detainees are denied without prejudice:
           •   Bryan Jesus Apaza Munoz
           •   Carlos Diaz-Palacio
           •   Jaime Lopez Solorio
           •   Mark Griffin
           •   Mohamed Saladdin Mousa
           •   Ruperto Robles
       The bail requests from the following detainees are granted:
           •   Herbert Gomez Anival
           •   Jorge Andara-Ponce
           •   Yong Joo Chung
Bail is subject to the standard conditions of release stated at Dkt. 18. Bail for Mr. Gomez, Mr.
          Case 3:20-cv-02731-VC Document 342 Filed 06/05/20 Page 2 of 2




Andara-Ponce, and Mr. Chung is also subject to the further condition that class counsel certify to
ICE that space is available at transitional facilities for these detainees.
        IT IS SO ORDERED.

Dated: June 5, 2020
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge




                                                   2
